Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Preliminary Amendment filed on September 10th, 2018 have been considered. Examination will be done on the newly amended claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "scanning module" and "visualization module" in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 9, . Claims 10-12, and 19-20 are similarly rejected as being dependent on Claim 9 and inheriting all the deficiencies of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9:
Claim limitation “scanning module" and "visualization module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant discloses a digital scanning system as a scanning module and an image analysis system as a visualization module. Neither descriptions provide sufficient details to the structure of the limitations as a digital scanning system and image analysis system are broad descriptions that encompass a variety of devices that can be used. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Claims 10-12 and 19-20 are also rejected as being dependent on Claim 9 and inheriting all the deficiencies of the claim.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barnes et al. (US 2017/0270666 A1; hereafter: Barnes).
Regarding Claim 1, Barnes teaches: a method of prognosing the risk of developing a cancer in a subject, the method comprising (¶9: “the subject disclosure includes an image analysis system and computer implemented method for early stage cancer prognosis”): preparing a tissue sample obtained from the subject for visually identifying at least one biological marker associated with the cancer (¶20: “ the tissue slices may be marked by single or multiple stains for the identification of respective biological features”); digitally scanning the prepared tissue sample with a digital scanner to generate a scanned image of the sample (¶8: “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner”); analyzing the scanned image with an image analyzer (¶8: “analyzed using automated image analysis algorithms”; Figure 1: element 100) to identify at least one region of interest (¶43: “Several FOV selection mechanisms may be provided, such as designating known or irregular shapes, or defining an anatomic region of interest”) and to quantify at least one parameter that characterizes the presence of the at least one biological marker (¶8: “analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides. Quantifying expression may be accomplished using a specific scoring protocol”); transmitting the at least one quantified parameter to a processor (¶67: “a plurality of coefficients or parameters for the Cox model may be retrieved from parameter database”), the processor being programmed to execute an algorithm for determining a risk score representative of the risk the individual developing the cancer based on the at least one quantified parameter (¶10: “using image analysis algorithm to analyze and generating a whole slice score for marker expression on each of the plurality of adjacent IHC tissue slides such as percentage positivity, H-score, total cell counts; generating a risk stratification score by combing the whole slide scores from the IHC slides using a mathematical formula with a set of coefficients”); and, executing the algorithm to generate the risk score (¶8: “scores generated according to the scoring protocol may be combined an analyzed using the risk stratification scoring algorithm”).
Regarding Claim 2, Barnes teaches: the method of claim 1, wherein the step of analyzing is performed automatically following the step of scanning (¶8: “The tissue slides may be processed according to a specific staining protocol, digitized on a bright field or fluorescent microscopic or whole slide scanner, and analyzed using automated image analysis algorithms to quantify stains or biomarker expressions in the tissue slides.”).
Regarding Claim 3, Barnes teaches: the method of claim 1, wherein the digital scanner, the image analyzer and the processor are connected together (Figure 1: element 100, 102, 105; ¶68: “Examples of input devices include a keyboard, a cursor control device (e.g., a mouse), a microphone, a scanner, and so forth”; Element 100 is a system that analyzes the slide images and is equivalent to image analyzer.).
Regarding Claim 4, Barnes teaches: the method of claim 1, wherein the digital scanner, the image analyzer and the processor are connected together over a data communication network (Figure 1; ¶71: “the functional elements of a computer communicate with each other via system bus. Some embodiments of a computer may communicate with some functional elements using network or other types of remote communications”). 
Regarding Claim 5, Barnes teaches: the method of claim 1, wherein the at least one parameter represents: an area within the at least one region of interest comprising the at least on biological marker; an average size of the cells within the at least one region of interest; or a combination thereof (¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”).
Regarding Claim 6, Barnes teaches: the method of claim 1, wherein the at least one parameter comprises two parameters (¶67: “The Cox proportional hazards regression model models time to distant recurrence by taking two variables and finding the best logistic combination of the two to predict time to distant recurrence”; ¶48: “the scores computed from individual marker slides may then be integrated to determine a risk score (for example, IHC3) using statistical methodology that includes fitting with a Cox proportional hazards regression model as performed by Cox modeling module 114”).
Regarding Claim 7, Barnes teaches: the method of claim 6, wherein the two parameters represents (i) an area within the at least one region of interest comprising the at least one biological marker, and (ii) an average size of the cells within the at least one region of interest (¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”; The criteria listed in Barnes is not an exhaustive list and therefore includes the two parameters claimed, specifically in regards to sample morphology and cell morphology.).
Regarding Claims 9-12, Claims 9-12 discloses a system that performs the disclosed method of Claims 1-4. Therefore, the rejection of Claims 1-4 is equally applied here. (See Figure 1 and ¶68-72 for a description of the system).
Regarding Claim 13, Barnes teaches: the method of claim 2, wherein the digital scanner, the image analyzer and the processor are connected together (Figure 1: element 100, 102, 105; ¶68: “Examples of input devices include a keyboard, a cursor control device (e.g., a mouse), a microphone, a scanner, and so forth”; Element 100 is a system that analyzes the slide images and is equivalent to image analyzer.).
Regarding Claim 14, Barnes teaches: the method of claim 2, wherein the digital scanner, the image analyzer and the processor are connected together over a data communication network (Figure 1; ¶71: “the functional elements of a computer communicate with each other via system bus. Some embodiments of a computer may communicate with some functional elements using network or other types of remote communications”).
Regarding Claim 15, Barnes teaches: the method of claim 2, wherein the at least one parameter represents: an area within the at least one region of interest comprising the at least one biological marker; an average size of the cells within the at least one region of interest; or a combination thereof (¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”). 
Regarding Claim 16, Barnes teaches: the method of claim 2, wherein the at least one parameter comprises two parameters (¶67: “The Cox proportional hazards regression model models time to distant recurrence by taking two variables and finding the best logistic combination of the two to predict time to distant recurrence”; ¶48: “the scores computed from individual marker slides may then be integrated to determine a risk score (for example, IHC3) using statistical methodology that includes fitting with a Cox proportional hazards regression model as performed by Cox modeling module 114”).
Regarding Claim 17, Barnes teaches: the method of claim 16, wherein the two parameters represents (i) an area within the at least one region of interest comprising the at least one biological marker, and (ii) an average size of the cells within the at least one region of interest (¶78: “a computer system can be programmed to automatically identify features in an image of a specimen based on at least in part on one or more selection criteria, including criteria based on at least in part on color characteristics, sample morphology (e.g., cell component morphology, cell morphology, tissue morphology, anatomical structure morphology, etc.), tissue characteristics (e.g., density, composition, or the like), spatial parameters (e.g., arrange of tissue structures, relative positions between tissue structures, etc.). image characteristic parameters, or the like.”; The criteria listed in Barnes is not an exhaustive list and therefore includes the two parameters claimed, specifically in regards to sample morphology and cell morphology.).
Regarding Claims 19-20, Claims 19-20 discloses further limitations to the system of Claim 9, which performs the method disclosed in Claims 13-14. Therefore, the rejections of Claims 13-14 is equally applied here. (See Figure 1 and ¶68-72 for a description of the system.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barnes as applied to claims above, and further in view of Kaur et al., "S100A7 overexpression is a predictive marker for high risk of malignant transformation in oral dysplasia.", 2014, International Journal of Cancer, 134(6): 1379-1388. Hereafter: Kaur.
Regarding Claim 8, Barnes teaches: the method of claim 1, but does not teach that the cancer is oral cancer and the at least one biological marker comprises S100A7.
In a related art, Kaur teaches: that the cancer is oral cancer and the at least on biological marker comprises S100A7 (Abstract: Our study suggested the potential of S100A7 overexpression in identifying OLs [Oral Lesions] with dysplasia at high risk of cancer development) for the purpose of using a biomarker correlated with higher risk of oral cancer development.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Barnes with the above teachings of Kaur in order to develop a cancer risk assessment method and system that utilizes the biomarker S100A7. The motivation in doing so would lie in the association of S100A7 with higher risk of oral cancer, allowing for early and accurate prognosis.
Regarding Claim 18, Barnes, in view of Kaur, teaches: the method of claim 2, wherein the cancer is oral cancer and the at least one biological marker is S100A7 (Kaur: Abstract: Our study suggested the potential of S100A7 overexpression in identifying OLs [Oral Lesions] with dysplasia at high risk of cancer development). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cales et al. (US 2016/0012583 A1), Xu (US 2020/0143531 A1), Barnes et al. (US 2017/0091937 A1), Pinard et al. (US 8160348 B2), Christiansen et al. (US 9240043 B2), Hernandez Miguez et al. (US 2016/0289307 A1), Ralhan et al. (US 20140080138 A1), Burwinkel et al. (US 2017/0030912 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209.  The examiner can normally be reached on Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHENJUN CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668